Citation Nr: 9915912	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a lumbar 
spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1964 to 
April 1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Competent evidence of current lumbosacral strain is not 
of record.

2.  Competent evidence linking degenerative joint disease of 
the lumbar spine to service is not of record.

3.  Competent evidence of residuals of an inservice 
compression fracture is not of record.


CONCLUSION OF LAW

The claim for service connection for residuals of a back 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a "back condition" was denied in 
February 1992.  The appellant was informed of the decision 
and did not appeal.  That decision became final.  At the time 
of the decision there was no evidence of a current diagnosis.  
Since then, he has submitted evidence of a current diagnosis.  
The RO either reopened or viewed the issue as a new claim.  
We agree.

In July 1995, the RO considered a claim for service 
connection for lumbar osteoarthritis and subsequently denied 
this claim.  The Board considered this claim on appeal and 
remanded it in February 1998.  The RO was to obtain all 
records associated with a 1987 worker's compensation claim 
and to obtain a medical opinion after review of the record as 
to whether there was evidence of an old vertebral fracture.  
The RO has accomplished the requested development to the 
extent possible and the appeal has been returned to the Board 
for review.

The appellant has contended that he injured his back in 
service during a parachuting jump in 1966.  He had pain off 
and on since then and reinjured his back when he had the 
truck accident in 1989.  His back had been a problem for him 
ever since the inservice injury.  He maintains that arthritis 
in his lumbar spine is related to the jump injury.

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

At his enlistment examination in November 1963 examination of 
his spine was normal and he did not complain of any 
arthritis, bone or other joint deformity.  On March 21, 1966 
a right muscle strain between his iliac crest and spine was 
diagnosed.  He was seen again on March 29, 1966 and his 
examination was normal.  X-rays revealed slight wedging of 
T12 possibly due to old trauma.  There was no tenderness over 
T12 on examination.  The examiner doubted if this was the 
problem, but the appellant was referred to the orthopedic 
clinic.  On examination, the appellant complained of back 
pain on his right side for 6-weeks after his last parachute 
jump.  He had full range of motion in his back.  He was 
mildly tender below the right 12th rib.  There was no 
paraspinal muscle spasm.  It was felt this could possible 
represent an old compression fracture but the malady was now 
relegated to a muscle problem.  In January 1970 the appellant 
reported a history of back trouble.  The examiner indicated a 
report that the appellant had hurt his back during a jump in 
1966.  There was no sequela except for backache in cold 
weather.  This was considered not disabling.  On his 
separation examination in February 1970 the appellant 
complained of back trouble.  The examiner noted the 
appellant's report that he had injured his back in jump 
school.  He had occasional pain.  On examination, his spine 
and other musculoskeletal systems were normal.  In April 1970 
the appellant reported that there had been no change in his 
medical condition since his last examination.

VA Medical Center records from August 1981 noted a complaint 
of back pain.  He was said to have no acute problem.  

Records from a Worker's Compensation claim filed by the 
appellant recorded a truck accident that occurred in June 
1987.  The truck turned over on its side and the appellant 
sustained multiple minor cuts and bruises.  In associated 
private medical records the appellant reported low back pain 
that began the day after the truck accident.

Lumbosacral spine X-rays taken in June 1993 revealed the 
impression of a near normal series with only minimal evidence 
of early degenerative changes.  In September 1993 VA Medical 
Center records, he complained of back pain on and off since 
jump school.  The pain had worsened in the last 4-5 years.  
He occasionally had right leg pain but denied weakness, 
numbness or bowel and bladder symptoms.  On examination his 
back was nontender and without paravertebral spasm.  There 
was good lumbar range of motion and straight leg raising test 
was negative.  His gait, motor and sensory status was normal.  
Magnetic resonance imaging revealed no evidence of neural 
compression, mild narrowing of the canal congenitally and 
bulging annulus at L3-4 and L4-5.  There were degenerative 
changes in facet joints at multiple levels.  X-rays showed 
only minimal degenerative joint disease.  Myofascial low back 
pain was diagnosed.

In January 1995 records he reported experiencing pain if he 
did anything more than 2 hours.  A VA examination was 
conducted in May 1995.  He reported that he hurt his back on 
a jump in 1966.  He gradually improved after this but over 
the last 7-8 years had progressive worsening of his low and 
mid back pain.  There was occasional pain in the right and 
left leg and paresthesia as well.  On examination he 
demonstrated forward flexion to 60 degrees, extension to 10 
degrees, and right and left lateral bending to 10 degrees.  
Straight leg raising was negative.  His motor examination was 
normal.  Sensory examination revealed a patchy decreased to 
pinprick along the lateral aspect of his right leg.  Deep 
tendon reflexes were 2+ and symmetrical.  Babinski response 
was absent.  Associated X-rays revealed minimal degenerative 
changes in the lower lumbar spine.  Lumbar osteoarthritis 
appeared to be the predominant source of the low back 
discomfort.

A May 1995 decision of the Social Security Administration 
found the appellant disabled due to post-traumatic stress 
disorder and low back pain since May 1992.

May 1996 VA Medical Center records noted the appellant's 
complain of low back pain status-post parachuting injury in 
1966.  On examination there was mild paraspinous tenderness 
and spasm.  He demonstrated normal strength, sense and 
reflexes.  He had full rotation with increased pain on the 
right.  He was diagnosed with low back pain secondary to 
facet disease.  On examination in August 1996 there was 
diffuse lumbar paraspinous tenderness and mild spasm on 
examination.  His sensorimotor status was intact.  There was 
increased pain with flexion on the left and mild rotational 
pain.  A trial of a TENS unit was conducted with a decrease 
in pain indicated by the appellant.  Some spasm and pain 
continued in October 1996.  On examination in November 1996 
there was tenderness on the right paravertebral area at L3-4 
and L4-5 with muscle spasm.  Sensory and motor condition was 
intact.  In January 1997 there was tenderness over the 
paraspinal area greater on the right than left.  There was 
decreased rotation and flexion more so on the right.

In March 1998 after review of the claims folder, X-ray from 
1995 and magnetic resonance imaging report from 1993, a VA 
examiner opined that the reports were normal and there was no 
evidence of a fracture.

Lumbosacral Strain

Service medical records document the appellant's complaint of 
an inservice injury to his back in 1966.  The inservice 
diagnosis was muscle strain.  This is competent evidence of 
an inservice diagnosis.  However, in order to a warrant a 
grant of service connection, there must be more than just an 
inservice diagnosis, there must be residual disability.

Since service, the veteran has been evaluated.  However, 
competent evidence of current lumbosacral strain has not 
been presented.  Although the appellant has been diagnosed 
with other lumbosacral spine impairment, lumbosacral strain 
or muscle strain has not been diagnosed.  Accordingly, the 
claim for service connection for lumbosacral strain is not 
well grounded.

Degenerative Joint Disease of the Lumbar Spine

The appellant has a current diagnosis of degenerative joint 
disease of the lumbar spine.  However, degenerative joint 
disease was not diagnosed in service or within one year of 
separation from service.  Additionally, no competent medical 
opinion has been provided that links post-service 
degenerative joint disease to an inservice injury.  Traumatic 
arthritis of the lumbar spine has not been diagnosed.

The Board has noted that many of the examiners who have 
diagnosed degenerative joint disease noted a history of back 
injury after a parachute jump in 1966.  However, not one of 
these examiners specifically linked the current diagnosis to 
that injury.  The physicians reported the injury by history.  
A bare transcription of a lay history is not transformed 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Although the history 
of an inservice injury may be accurate, the record contains 
no competent evidence linking a post service diagnosis to 
that inservice injury.

Lacking competent evidence of an inservice diagnosis of 
degenerative joint disease or a competent opinion linking the 
remote diagnosis of degenerative joint disease to an 
inservice injury, the claim for service connection for 
degenerative joint disease of the lumbar spine is not well 
grounded.

Compression Fracture

Slight wedging of T12 possibly due to old trauma was 
identified in service with the possibility of there being an 
old compression fracture exhibiting itself as a muscle 
problem.  In March 1998, after review of the record, a 
competent medical examiner rendered the opinion that there 
was no evidence of a spinal fracture.  Therefore, the record 
consists of an inservice rule-out diagnosis of compression 
fracture that was later ruled-out.  Accordingly there is no 
basis for service connection for residuals of a compression 
fracture, as there is no current diagnosis of such.  The 
claim is not well grounded.

General

In regard to lumbosacral strain, degenerative joint disease, 
and compression fracture, the Board has considered the 
appellant's statements in support of his claim.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon 
for establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno, 6 Vet. App. at 469-70.  The claim lacks the competent 
medical opinion necessary to support the appellant's 
contention that his inservice injury has led many years 
later to his current complaints.  Additionally, the Board is 
confronted with the appellant's truck accident in 1989 and 
his prior statement in private medical records that his back 
pain started the day after the accident.  Although the claim 
is otherwise not well grounded, the Board notes that the 
appellant's reporting of history has varied and is not 
reliable.

When the veteran has not met his burden of submitting a well 
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (when the claim was 
not well grounded, VA was under no duty to provide the 
veteran with an examination).  Although when a claim is not 
well grounded VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim, VA may 
be obligated under 38 U.S.C.A. § 5103(a) to advise a claimant 
of evidence needed to complete his or her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in the 
Statement of the Case issued in September 1995 and in 
Supplemental Statements of the Case issued in April 1996, 
September 1996, September 1997 and July 1998.  Furthermore, 
in the Board's Remand issued in February 1998, the appellant 
and his representative were advised of the need for a medical 
opinion that linked the current back pathology to the 
inservice injury.  In this respect, the Board is satisfied 
that the obligation imposed by section 5103(a) has been 
satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. App. 
341 (1996) (sec. 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence that pertains to the claim under 
consideration) and Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).

Although the RO did not specifically state that it denied the 
appellant's service connection on the basis that it was not 
well grounded, the Board concludes that this was harmless.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (remedy 
for deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error, 
of the decision by agency of original jurisdiction).  

The Board has reviewed the claim under the provisions of 
38 U.S.C.A. § 1154 (West 1991) which governs service 
connection for combat veterans.  After review of the service 
records, the appellant's Verification of service DD Form 214 
and the DD Form 215 Corrections to the Verification of 
service DD Form 214, it is the Board's conclusion that the 
appellant is not a combat veteran.  Therefore these 
provisions do not apply.

The Board acknowledges that it has decided the present appeal 
as to these issues on a different legal basis than the RO 
did.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza.  The result is the 
same.


ORDER

Service connection for residuals of a back injury is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

